TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00372-CR


                             Cameron Mitchell Moore, Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
       NO. CR-18-0166, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies

of the motion and brief to appellant, advised appellant of his right to examine the appellate

record and file a pro se response, and supplied appellant with a form motion for pro se access to

the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014).

Appellant has timely filed the motion requesting access to the appellate record with this Court.

               Before appellant filed his motion, in which he also requested a 60-day extension

of time to file his brief, his appellate attorney informed this Court that appellant has been

declared incompetent to stand trial in another proceeding. Counsel suggested that this Court

abate the appeal in order to allow appellant the opportunity to exercise his rights under Anders
after his competency has been restored. The Court intends to abate the case for this reason and

will set a new briefing schedule for filing the pro se brief if and when the case is reinstated.

However, even though the case will be abated, the trial court nevertheless should now provide

appellant with a copy of the reporter’s record and clerk’s record.

               Accordingly, appellant’s pro se motion is granted in part. We hereby direct the

clerk of the trial court to provide a copy of the reporter’s record and clerk’s record to appellant,

and to provide written verification to this Court of the date and manner in which the appellate

record was provided, on or before January 27, 2020. See id. at 321.

               It is ordered on January 16, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish




                                                 2